      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 1 of 13 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MILTON GREEN,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )
                                                  )   Cause No.: 4:19-cv-01563
CITY OF ST. LOUIS, MISSOURI,                      )
AND OFFICER CHRISTOPHER                           )   JURY TRIAL DEMANDED
TANNER, in his individual capacity,               )
                                                  )
       Defendants.                                )

                                          COMPLAINT

       On June 21, 2017, Defendant Officer Christopher Tanner of the St. Louis Metropolitan

Police Department shot and seriously wounded Plaintiff Milton Green, an off-duty officer from

the same department. Defendant Tanner violated Officer Green’s rights under the Fourth and

Fourteenth Amendments by unreasonably seizing him and using excessive force against him,

leaving Officer Green permanently disabled and incapable of returning to duty. The City of St.

Louis, Missouri, ratified Defendant Tanner’s unconstitutional conduct through its custom of

unreasonable seizures and excessive force and its failure to train and supervise its officers.

                                 JURISDICTION AND VENUE

       1.      Plaintiff brings this Complaint pursuant to 42 U.S.C. § 1983 and the Fourth

Amendment, as incorporated against the states and their municipal divisions through the

Fourteenth Amendment.

       2.      The jurisdiction of this Court is proper, pursuant to 28 U.S.C. § 1331, because

Officer Green’s action arises under the United States Constitution and § 1343(a)(3) to redress the

deprivation of rights secured by the United States Constitution.




                                                  1
      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 2 of 13 PageID #: 2



       3.      Venue is proper in the United States District Court for the Eastern District of

Missouri, pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part of the events giving rise

to the claims occurred in the City of St. Louis.

       4.      Divisional venue is proper in the Eastern Division because a substantial part of the

events leading to the claims for relief arose in the City of St. Louis, and Defendants reside in the

Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

       5.      This Court has supplemental jurisdiction over the included Missouri state law

claims, pursuant to 28 U.S.C. §1367.

       6.      Plaintiff demands a trial by jury, pursuant to Fed. R. Civ. P. 38(b).

                                             PARTIES

       7.      Officer Green is a United States citizen and a resident of the City of St. Louis,

Missouri.

       8.      Defendant City of St. Louis, Missouri (hereinafter, “Defendant City”) is a first-

class city and a political subdivision of the State of Missouri, duly organized under the Constitution

of Missouri.

       9.      The Public Facilities Protection Corporation insures Defendant City.

       10.     The St. Louis Metropolitan Police Department (“SLMPD”) is an instrumentality of

Defendant City, organized and controlled pursuant to Missouri law.

       11.     Defendant Tanner is a sworn peace officer employed by Defendant City. All actions

of Defendant Tanner set forth in this Complaint were done under the color of law. Defendant

Tanner is sued in his individual capacity.




                                                   2
      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 3 of 13 PageID #: 3



                                         FACTS

       12.     Officer Green has been an SLMPD officer since 2005. At the time of the shooting,

Officer Green was a Community Resource Officer. He was on the list to become a sergeant having

already passed the sergeant’s exam.

       13.     On June 21, 2017, Officer Green was off duty and working on a car owned by his

friend and neighbor, in their shared driveway.

       14.     Late that evening, Officer Green heard the sounds of a loud engine on his street.

The vehicle (“Vehicle 1”) attempted to make a right turn and crashed into a car. Vehicle 1 stopped

in front of Officer Green’s house.

       15.     Officer Green then heard a screeching sound and noticed a second car, a black sedan

with tinted windows, (“Vehicle 2”) at the intersection of Park Lane and Astra Avenue.

       16.     Fearing that a gang shooting might be afoot, Officer Green ducked behind his

friend’s car. Officer Green watched the driver and passengers of Vehicle 1 take off on foot.

       17.     One of the occupants of Vehicle 1 ran north through Officer Green and his friend’s

gangway (“Occupant 1”).

       18.     SLMPD officers wearing bulletproof vests got out of Vehicle 2. At least one

SLMPD officer chased Occupant 1, shouting, “Drop your gun!”

       19.     Officer Green then heard the sounds of gunfire.

       20.     Another occupant of Vehicle 1 ran towards the east side of Officer Green’s house

(“Occupant 2”).

       21.     When the shots were fired, Occupant 2 dropped to the ground, but he stood back

up after the SLMPD officer ceased firing. After checking himself for injuries, Occupant 2 picked

up his gun.




                                                 3
      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 4 of 13 PageID #: 4



         22.   Officer Green’s friend yelled that Occupant 2 had a gun.

         23.   In response, Occupant 2 turned towards Officer Green and his friend, pointing his

gun at them. Officer Green drew his service weapon and yelled, “Police! Drop your gun!”

         24.   Occupant 2 then took off running east again, through Officer Green’s yard.

         25.   As Officer Green moved to follow, an SLMPD officer told Officer Green to drop

his weapon and get on the ground. Officer Green complied.

         26.   Occupant 2, an armed criminal suspect, got away.

         27.   Although Officer Green explained that he was police, the officer told him to “shut

the hell up and stay on the ground.”

         28.   Bizarrely, the SLMPD officer did not search or handcuff Officer Green. Instead,

the officer just walked away.

         29.   Officer Green saw another SLMPD officer, Detective Brett Carlson, handcuffing

his friend. Officer Green spoke to Detective Carlson and showed his badge. Detective Carlson told

his fellow officers that Officer Green was police and specifically directed them not to shoot Officer

Green.

         30.   Thereafter, Detective Carlson told Officer Green to approach him.

         31.   Officer Green stood, took three steps to secure his weapon, picked it up, and started

walking towards Detective Carlson, badge in hand.

         32.   Officer Green carried his gun in his right hand, with the barrel pointed at the ground.

         33.   While Officer Green was giving Detective Carlson a description of Occupant 2,

Officer Green saw two SLMPD officers in his peripheral.

         34.   One of the officers, Defendant Tanner, shouted, “Drop your weapon!” and

simultaneously shot Officer Green without allowing Officer Green any time to respond.




                                                 4
      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 5 of 13 PageID #: 5



        35.       Officer Green posed no danger to officer or public safety. He had committed no

crimes. He was a police officer aiding in efforts to apprehend an armed suspect.

        36.       Defendant Tanner shot Officer Green in the arm without cause or adequate warning.

        37.       Detective Carlson yelled, “I told you he was off duty. I told you not to shoot.”

        38.       Defendant Tanner stood silent, offering no aid or apology for such an egregious

transgression.

        39.       Had Defendant Tanner exercised due care, he would have noticed that Officer

Green was calmly talking to Detective Carlson, with a badge in his hand, and that Detective

Carlson had the situation under control.

        40.       Officer Green did not immediately understand that he was wounded. Stunned, he

looked down, saw blood on his body, and dropped to one knee. Detective Carlson called out

“Officer down!”

        41.       Officer Green was transported to Barnes-Jewish Hospital.

        42.       Officer Green received eight x-rays and underwent emergency surgery to repair his

shattered arm.

        43.       He received approximately six months of physical therapy, but his arm is

permanently damaged.

        44.       Two years later, Officer Green is still on disability leave. He continues to struggle

with tingling, pain, and weakness in his fingers and arm, which prevents him from grabbing and

lifting things.

        45.       For the last two years, Officer Green was also unable to coach football or

basketball, activities that he is passionate about.

        46.       Because of the financial loss directly caused by the shooting, Officer Green is




                                                      5
      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 6 of 13 PageID #: 6



drowning in bills and his home is nearing foreclosure.

       47.     Officer Green has three children, and his family is suffering as a result of Defendant

Tanner’s conduct.

       48.     Officer Green’s wife saw him get shot. Looking out of her window, his then-15-

year-old daughter saw Officer Green lying on the ground bleeding.

       49.     Officer Green’s children required therapy to deal with the trauma of their father

being shot by someone who was supposed to have his back, a fellow officer.

       50.     Because Officer Green was out of work, his wife took extra jobs on top of having

to take care of Officer Green and their children. Emotionally and physically spent, Mrs. Green

eventually moved out.

       51.     As a result of the shooting, Officer Green’s marriage crumbled, and he is now

divorced.

       52.     Despite Defendant Tanner’s grievous misconduct and the downward spiral it

caused in Officer Green’s life, SLMPD has not handled its investigation of Officer Green’s

shooting with any solemnity.

       53.     Instead, SLMPD never interviewed Officer Green.

       54.     Hardly impartial, the internal affairs investigator was the father of Defendant

Tanner’s partner.

       55.     On information and belief, Defendant Tanner only faced administrative leave for

shooting Officer Green.

       56.     Officer Green, on the other hand, a 12-year veteran of the force, has been tossed

aside by those he once considered his brothers.

       57.     The racial implications of how Officer Green has been treated cannot be ignored.




                                                  6
      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 7 of 13 PageID #: 7



Officer Green is African American, while Defendant Tanner is white.

       58.     After Officer Green was shot, the St. Louis Police Officer’s Association

(“SLPOA”), the primary union for SLMPD officers, raised about $2,000 for Defendant Tanner.

Tellingly, SLPOA held no fundraisers for Officer Green.

       59.     In contrast, the SLPOA held a large fundraiser on June 25, 2019 for disgraced ex-

SLMPD officer William Olsten. The fundraiser, which included free beer and food, was a watch

party for the final game of the Stanley Cup Championship. All proceeds went to Olsten, a white

officer currently under indictment for beating and shooting a man he had argued with in a bar and

lying to police about what occurred. Olsten is also a defendant in a half dozen civil rights suits

alleging that he used excessive force.

       60.     Nearly two years later, Officer Green’s pension claim has yet to be adjudicated.

       61.     It is typical for SLMPD officers injured in the line of duty to quickly have their

pension claims heard and granted. However, the process for Officer Green has dragged on.

       62.     Remarkably, a pension board hearing scheduled for February was rescheduled

because the SLMPD notified the board that it had a theretofore unknown second police report

about the incident.

       63.     SLMPD refused to provide a copy of the report to Officer Green or the board but,

instead, insisted on continuing the hearing all the way to June 2019, to allow SLMPD to show the

new report to the pension board and then take it back.

       64.     It is entirely unclear why this process needed a four-month continuance.

       65.     To this date, the pension board has not ruled on Officer Green’s claim, and he

continues to suffer needlessly in limbo.




                                                7
      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 8 of 13 PageID #: 8



                                      CAUSES OF ACTION

                                            COUNT I
                             42 U.S.C. § 1983 – Unreasonable Seizure
                           Fourth and Fourteenth Amendment Violation
                                   (Against Defendant Tanner)

        66.      Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.

        67.      Defendant Tanner did not have probable cause to seize Officer Green.

        68.      By shooting Officer Green, Defendant Tanner restrained Officer Green’s freedom

of movement.

        69.      Defendant Tanner deprived Officer Green of his right to be free from unreasonable

seizure of his person, in violation of the Fourth and Fourteenth Amendments.

        70.      Defendant Tanner engaged in this unlawful action willfully and knowingly, acting

with reckless or deliberate indifference to Officer Green’s Fourth Amendment rights.

        71.      As a direct and proximate cause of Defendant Tanner’s unlawful actions, Officer

Green suffered damages, including physical injury, emotional trauma, fear, apprehension,

depression, anxiety, consternation, emotional distress, and concern for his own safety.

        72.      At all times, Defendant Tanner acted under color of state law.

        73.      If Officer Green prevails, he is entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                            COUNT II
                                42 U.S.C. § 1983 – Excessive Force
                           Fourth and Fourteenth Amendment Violation
                                   (Against Defendant Tanner)

        74.      Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.




                                                  8
      Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 9 of 13 PageID #: 9



          75.    Officer Green had committed no criminal acts, nor was he a danger to officer or

public safety.

          76.    Yet, Defendant Tanner shot Officer Green, subjecting him to unconstitutional,

deadly force, in violation of the Fourth and Fourteenth Amendments.

          77.    Defendant Tanner engaged in this unlawful action willfully and knowingly, acting

with reckless or deliberate indifference to Officer Green’s Fourth and Fourteenth Amendment

rights.

          78.    As a direct and proximate cause of Defendant Tanner’s unlawful actions, Officer

Green suffered damages, including physical injury, emotional trauma, fear, apprehension,

depression, anxiety, consternation, emotional distress, and concern for his own safety.

          79.    At all times, Defendant Tanner acted under color of state law.

          80.    If Officer Green prevails, he is entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                        COUNT III
                         42 U.S.C. § 1983 – Municipal Liability
    Monell Claim by All Plaintiffs against Defendant City for Customs of Unreasonable
               Seizures and Excessive and Failures to Train and Supervise

          81.    Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.

          82.    Defendant City is liable for harms Defendant Tanner’s constitutional violations

inflicted on Officer Green, because the violations were caused by Defendant City’s custom of

unreasonably seizing law-abiding citizens. See Taylor ex rel. Taylor v. Isom, 4:11-CV-1351 CAS,

2013 WL 1867106, at *1 (E.D. Mo. May 2, 2013). See also O'Rourke v. King, 4:16-CV-01795

AGF, 2017 WL 1152120, at *1 (E.D. Mo. Mar. 28, 2017).

          83.    Defendant City is also liable for harms Defendant Tanner’s constitutional violations



                                                  9
     Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 10 of 13 PageID #: 10



inflicted on Officer Green, because the violations were caused by Defendant City’s custom of

using excessive force on law-abiding citizens. See Taylor, 2013 WL 1867106, at *1. See also

O’Rourke, 2017 WL 1152120, at *1; Templeton v. Dotson, No. 4:14-cv-02019, ECF No. 12 (E.D.

Mo. Dec. 11, 2014) at 2; Fletcher v. Tomlinson, 895 F.3d 1010, 1017 (8th Cir. 2018).

        84.      Defendant City had notice that its training and supervision was inadequate and

likely to result in constitutional violations based on multiple incidents of officers

unconstitutionally seizing and using excessive force on law-abiding citizens, as referenced above.

        85.      In its failures, Defendant City has been deliberately indifferent to the rights of its

residents, and those failures and customs are the moving force behind, and direct and proximate

cause of, the constitutional violations Officer Green suffered.

        86.      As a direct result of Defendant City’s customs and failures, Officer Green suffered

damages, including physical injury, fear, apprehension, and concern for his own safety.

        87.      If Officer Green prevails, he is entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                            COUNT IV
                                       Missouri Law – Battery
                                      (Against All Defendants)

        88.      Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.

        89.      By shooting Officer Green without probable cause, Defendant Tanner intentionally

subjected Officer Green to harmful and offensive contact.

        90.      As a result of Defendant Tanner’s conduct, Officer Green suffered damages,

including physical injury, emotional trauma, fear, apprehension, depression, anxiety,

consternation, emotional distress, and great concern for his own safety.




                                                  10
        Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 11 of 13 PageID #: 11



          91.   Defendant City is self-insured by the Public Facilities Protection Corporation

(“PFPC”). The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri

states “[t]he PFPC is reported as if it were part of the primary government because its sole purpose

is to provide the City with a defined and funded self-insurance program for claims, judgments, and

other related legal matters.”

          92.   Moreover, the PFPC was designed to “insure the City against all claims.” Exh. 1,

Correspondence from Julian Bush, City Counselor.

          93.   By possessing such self-insurance, Defendant City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

          94.   Defendant City has waived sovereign immunity, pursuant to § 537.610.1, RSMo.

          95.   Defendant Tanner’ actions were carried out in bad faith or malice, such that

punitive damages should be awarded to punish Defendants, as well as other similarly-situated

individuals, from engaging in similar conduct in the future, in an amount to be determined by a

jury.

                                          COUNT V
                    Missouri Law - Negligent Infliction of Emotional Distress
                                   (Against All Defendants)

          96.   Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.

          97.   Defendant Tanner had a legal duty to protect Officer Green from injury, and

Defendant Tanner breached his duty by unconstitutionally seizing Officer Green and subjecting

him to deadly force.

          98.   This breach was the proximate cause of damage to Officer Green.

          99.   Defendant Tanner should have realized that his conduct involved an unreasonable




                                                11
        Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 12 of 13 PageID #: 12



risk of causing distress.

          100.   Defendant Tanner’s action caused Officer Green to reasonably fear for his own

person and suffer emotional distress or mental injury that is medically diagnosable and sufficiently

severe to be medically significant as a result of Defendant Tanner’s actions.

          101.   Defendant City is self-insured by the Public Facilities Protection Corporation

(“PFPC”). The 2017 Comprehensive Annual Financial Report for the City of St. Louis, Missouri

states “[t]he PFPC is reported as if it were part of the primary government because its sole purpose

is to provide the City with a defined and funded self-insurance program for claims, judgments, and

other related legal matters.”

          102.   Moreover, the PFPC was designed to “insure the City against all claims.” Exh. 1.

          103.   By possessing such self-insurance, Defendant City has waived sovereign immunity

on state claims, pursuant to § 537.610.1, RSMo.

          104.   Defendant City has waived sovereign immunity, pursuant to § 537.610.1, RSMo.

          105.   Defendant Tanner’ actions were carried out in bad faith or malice, such that

punitive damages should be awarded to punish Defendants, as well as other similarly-situated

individuals, from engaging in similar conduct in the future, in an amount to be determined by a

jury.

          WHEREFORE, Plaintiff prays for judgment against all Defendants for compensatory

damages, punitive damages, attorneys’ fees, expenses, costs, and for any other relief this Court

deems just and appropriate.




                                                 12
    Case: 4:19-cv-01711 Doc. #: 1 Filed: 06/17/19 Page: 13 of 13 PageID #: 13



Date: June 17, 2019                  Respectfully submitted,

                                     KHAZAELI WYRSCH LLC

                                     /s/ Javad M. Khazaeli
                                     Javad M. Khazaeli, 53735MO
                                     James R. Wyrsch, 53197MO
                                     Kiara N. Drake, 67129MO
                                     911 Washington Avenue, Suite 211
                                     Saint Louis, MO 63101
                                     (314) 288-0777
                                     (314) 400-7701 (fax)
                                     javad.khazaeli@kwlawstl.com
                                     james.wyrsch@kwlawstl.com
                                     kiara.drake@kwlawstl.com


                                     Attorneys for Plaintiff




                                       13
